DENIED; Opinion Filed September 16, 2013.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01136-CV

                               IN RE KEVIN RIEDLE, Relator

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F-10-00493

                             MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                    Opinion by Justice Lang
       Relator contends the trial court violated a ministerial duty by not ruling on motions he

has filed. The facts and issues are well known to the parties, so we need not recount them herein.

Based on the record before us, we conclude relator has not shown he is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex. Crim.

App. 2009) (orig. proceeding); In re Coston, 07-03-0366-CV, 2003 WL 21939465 at *1 (Tex.

App. -- Amarillo Aug. 13, 2003, orig. proceeding). Accordingly, we DENY relator’s petition for

writ of mandamus.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
131136F.P05                                        JUSTICE